In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00036-CV


                                 JAVIER AGUILAR, APPELLANT

                                                   V.

                            WELLS FARGO BANK, N.A., APPELLEE

                             On Appeal from the 348th District Court
                                     Tarrant County, Texas1
                Trial Court No. 348-303129-18, Honorable Megan Fahey, Presiding

                                          January 29, 2021
                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        In this credit card debt collection case, appellant Javier Aguilar appeals the trial

court’s decision granting summary judgment in favor of appellee Wells Fargo Bank, N.A.

We affirm in part and reverse in part.




        1
        Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). In the event of any conflict, we apply the transferor court’s case law. TEX. R. APP. P. 41.3.
                                        Background


       Wells Fargo sued Aguilar to recover $6,637.75, the unpaid balance it claimed was

owed on a credit card issued to him. The bank asserted two causes of action: breach of

contract and account stated. It moved for summary judgment on its breach of contract

claim. Wells Fargo supported its motion with Aguilar’s deposition testimony and affidavits

from Thomas Sellers, Wells Fargo’s attorney, and Kaitlyn Smith, a loan adjustment

manager for Wells Fargo, who attached more than four hundred pages of Wells Fargo’s

business records to her affidavit.


       Aguilar filed a response objecting to the summary judgment evidence and arguing

that Wells Fargo failed to establish the amount due on its claim. Aguilar offered excerpts

from Smith’s deposition in support of his response. Wells Fargo then filed objections to

Aguilar’s offer of evidence under Texas Rule of Evidence 107, the Rule of Optional

Completeness. Contending that Aguilar had provided only out-of-context excerpts, the

bank offered Smith’s deposition into evidence. Wells Fargo’s objections, along with the

entire Smith deposition transcript, were filed on October 22, 2019, two days before the

hearing on its motion for summary judgment.


       At the hearing on October 24, Aguilar objected that the deposition was not timely

filed and should not be considered. The trial court overruled this objection. In addition,

the trial court considered Aguilar’s specific objections to Smith’s affidavit, which included

objections that the affidavit was not made on personal knowledge, was conclusory, and

failed to authenticate business records. These objections were also overruled. The trial



                                             2
court then entered summary judgment for Wells Fargo. Aguilar timely perfected this

appeal.


                                            Analysis


        On appeal, Aguilar raises issues regarding the trial court’s admission of evidence,

its grant of summary judgment, and its award of appellate attorney’s fees.


Admission of Evidence


        In his first issue, Aguilar argues that the trial court abused its discretion in admitting

the entire Smith deposition. He contends that, because Wells Fargo did not seek leave

of court to file the evidence late, the evidence should not have been considered by the

trial court.


        The admission of evidence is committed to the trial court’s sound discretion. Bay

Area Healthcare Group, Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007) (per curiam).

Even if a trial court errs by improperly admitting evidence, a party seeking to reverse a

judgment on this basis must show that the error probably caused the rendition of an

improper judgment. Id. To determine if the error of the trial court was harmful, we review

the entire record and require the complaining party to demonstrate that the judgment turns

on the particular evidence admitted. Nissan Motor Co. v. Armstrong, 145 S.W.3d 131,

144 (Tex. 2004).


        Even if we were to agree, for the sake of argument, that the trial court erred in

admitting the Smith deposition, Aguilar offers no explanation as to how the admission of

the evidence was harmful. See TEX. R. APP. P. 44.1 (prohibiting reversal of judgment in

                                                3
the absence of harm). Because Aguilar has failed to demonstrate that Smith’s deposition

testimony probably caused the rendition of an improper judgment, we conclude that the

admission of the deposition, even if erroneous, did not amount to harmful error. See Krell

v. Smith, No. 02-02-00417-CV, 2003 Tex. App. LEXIS 8091, at *4 (Tex. App.—Fort Worth

Sept. 18, 2003, no pet.) (mem. op.) (per curiam) (holding that by failing to argue that she

suffered harm as a result of trial court’s exclusion of evidence, appellant failed to meet

her burden of proof by presenting grounds for reversal on appeal). Moreover, our review

of the record does not compel us to conclude that the admission of Smith’s deposition

probably resulted in an improper judgment. We overrule Aguilar’s first issue.


       In his second issue, Aguilar contends that the trial court abused its discretion in

overruling his objections to the Smith affidavit. Aguilar objected that the Smith affidavit

was not made on personal knowledge, was conclusory, and failed to authenticate the

attached business records.


       To be competent summary judgment evidence, an affidavit must be based on

personal knowledge, set forth facts admissible in evidence, and affirmatively show the

affiant’s competency to testify as to the matters stated therein. TEX. R. CIV. P. 166a(f).


       Smith’s affidavit states, in part:


       I am employed as a Loan Adjustment Manager of Wells Fargo Bank, NA,
       and at all times material hereto, authorized to make this Affidavit on behalf
       of Wells Fargo Bank, NA . . . . In regular performance of my job functions I
       have access to the business records maintained by Wells Fargo for the
       purpose of servicing its credit card portfolio. These records are made at or
       near the time by, or from information provided or transmitted by, persons
       with knowledge of the activity and transactions reflected in such records,
       and are kept in the course of business activity conducted regularly by Wells
       Fargo. It is the regular practice of Wells Fargo’s credit card businesses to
                                             4
       make these records. In connection with making this affidavit, I have
       acquired personal knowledge of the matters stated herein by personally
       examining these business records. The exhibits attached to this Affidavit
       are true and correct copies of the business records of Wells Fargo.
       I am fully competent in all respects to make this Affidavit, having personal
       knowledge of all facts stated herein, and state that they are true and correct.

       Rule 166a(f)’s personal knowledge requirement “is satisfied if the affidavit

sufficiently describes the relationship between the affiant and the case so that it may be

reasonably assumed that the affiant has personal knowledge of the facts stated in the

affidavit.” Stucki v. Noble, 963 S.W.2d 776, 780 (Tex. App.—San Antonio 1998, pet.

denied). In this case, Smith stated that the facts set forth in her affidavit were within her

personal knowledge and she identified herself as a Wells Fargo loan adjustment manager

who had personally examined Wells Fargo’s records of Aguilar’s account. We conclude

that Smith established how she possessed knowledge of the matters contained in her

affidavit. See id. Because the factual assertions in Smith’s affidavit demonstrate her

personal knowledge and competence to testify, the trial court did not err in overruling

Aguilar’s objection on that basis.


       Aguilar also objected on the basis that certain statements in Smith’s affidavit were

conclusory.      He specifically identifies the following statements in the affidavit as

objectionable:


       -   “Aguilar[,] for value received, made, executed and delivered to Plaintiff
           a Wells Fargo Consumer Credit Card Customer Agreement and
           Disclosure Statement . . . Evidencing a Line of Credit”
       -   “Aguilar was the owner and holder of a Wells Fargo account that enabled
           [him] to charge items to the Wells Fargo account which forms the basis
           of this suit”


                                             5
       -   “[t]he Agreement provided for [Aguilar] to make payments to [Wells
           Fargo]”
       -   “[Aguilar] defaulted under the terms of the Agreement, by failing and
           refusing to make payments as required under the terms of the
           Agreement”

       An affidavit containing conclusory statements that fail to provide the underlying

facts to support the conclusions is not proper summary judgment evidence. Dolcefino v.

Randolph, 19 S.W.3d 906, 930 (Tex. App.—Houston [14th Dist.] 2000, pet. denied) (op.

on reh’g). Thus, an affidavit that consists merely of sworn repetitions of allegations in a

pleading or simply paraphrases statutory language is conclusory and lacks probative

force. See Selz v. Friendly Chevrolet, Ltd., 152 S.W.3d 833, 837 (Tex. App.—Dallas

2005, no pet.); Nichols v. Lightle, 153 S.W.3d 563, 570-71 (Tex. App.—Amarillo 2004,

pet. denied). However, logical conclusions based on stated underlying facts within the

affidavit or attachments thereto are not improper conclusions.


       Upon reviewing the challenged statements in Smith’s affidavit, we determine that

they are not conclusory. Rather, the statements are logical conclusions based on the

factual foundation set forth in Smith’s affidavit concerning Aguilar’s account and the

information contained within the attached Wells Fargo account documents, including the

customer agreement and multiple monthly statements. Thus, Aguilar’s complaint that

these statements are conclusory is without merit.


       Finally, Aguilar objected to Smith’s affidavit on the basis that it failed to satisfy the

requirements for the business records exception to the hearsay rule, Texas Rule of

Evidence 803(6).      The business records exception to the hearsay rule has four

requirements: (1) the records were made in the course of regularly conducted business
                                               6
activity; (2) it was the regular practice of the business activity to make the records; (3) the

records were made at or near the time of the event that they memorialize; and (4) the

records were made by a person with knowledge who was acting in the regular course of

business. In re E.A.K., 192 S.W.3d 133, 141 (Tex. App.—Houston [14th Dist.] 2006, pet.

denied). To establish that the records satisfy these requirements and to render them self-

authenticated, the proponent of the evidence at trial may present with the records an

affidavit of the custodian of records or a “qualified witness.” TEX. R. EVID. 803(6), 902(10).

To be a “qualified witness,” the affiant must have personal knowledge of the business’s

recordkeeping practices or of the facts contained within the business records. In re

E.A.K., 192 S.W.3d at 142; Houston Shell & Concrete Co. v. Kingsley Constructors, 987

S.W.2d 184, 186 (Tex. App.—Houston [14th Dist.] 1999, no pet.) (Rule 803(6) does not

require affiant to be creator of records, but affiant must demonstrate she or others in her

company know of events in records). “Determining admissibility of business records

affidavits involves deciding whether ‘the source of information or the method or

circumstances of preparation indicate a lack of trustworthiness.’” Simien v. Unifund CCR

Partners, 321 S.W.3d 235, 246 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (op. on

reh’g) (citing TEX. R. EVID. 803(6)).


       Aguilar contends that nothing “shows how Kaitlin Smith knows anything about how

any of the documents are originated or are accurate.” However, Smith need not be

personally involved in generating the records, or have personal knowledge of the

information recorded therein, to be a qualified witness for purposes of a business records

affidavit. In re E.A.K., 192 S.W.3d at 142.



                                              7
      Smith’s affidavit demonstrates that she has personal knowledge of how the Wells

Fargo records were prepared, i.e., (1) they were made at or near the time by, or from

information transmitted by, someone with knowledge of the activity and transactions

reflected; (2) they were kept in the course of business activity regularly conducted by

Wells Fargo; and (3) making the records was a regular practice of Wells Fargo’s business.

See TEX. R. EVID. 803(6). Therefore, the trial court could have reasonably concluded that

she was qualified to be a sponsoring witness for the business records. We conclude that

the trial court did not abuse its discretion by admitting the Wells Fargo account documents

under the business records exception to the hearsay rule.          We overrule Aguilar’s

objections to the admission of this evidence.


Summary Judgment


      Aguilar’s third issue claims that the trial court erred in granting summary judgment

because (1) a fact issue exists regarding the amount due and (2) no agreement was

proven as a matter of law.


      Summary judgments are subject to de novo review. Valence Operating Co. v.

Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). When we review a summary judgment, we

take as true all evidence favorable to the nonmovant, and we indulge every reasonable

inference and resolve any doubts in the nonmovant’s favor. Id.


      We first consider Aguilar’s allegation that summary judgment was inappropriate

because there is a fact issue regarding the amount due and owing on Aguilar’s credit card

account. As discussed above, Wells Fargo offered the affidavit of Smith, a Wells Fargo

loan adjustment manager, in support of its motion for summary judgment. Smith averred
                                            8
that the balance due and owing on Aguilar’s account was $6,637.75. In addition, the

business records attached to Smith’s affidavit included nine years’ worth of account

statements showing transactions on Aguilar’s account.           The most recent statement

reflected an account balance of $6,637.75. The business records also included letters to

Aguilar from Wells Fargo and later, from a law firm representing Wells Fargo, stating that

Aguilar’s account balance was $6,637.75.


       Aguilar did not produce any evidence disputing the veracity of Smith’s statement,

the monthly account statements, or the remaining account balance. Rather, Aguilar’s

counsel simply stated at the summary judgment hearing that Aguilar “took out the credit

card, but he doesn’t admit to the amount that is owed.” Later, he argued, “He didn’t pay

all of the money back. But it’s – there’s nothing in here that gives you a sum certain that’s

credible summary judgment proof, and that’s the problem.” On appeal, Aguilar complains

that the trial court acted unfairly by requesting that counsel for Wells Fargo direct the trial

court to the evidence showing the final account balance.


       Our review of the summary judgment evidence indicates that Smith’s affidavit and

supporting documents provide the necessary proof of the amount due on Aguilar’s

account.      Further, we conclude that Aguilar failed to provide competent summary

judgment evidence to raise a genuine issue of material fact as to the damages element

of Wells Fargo’s claim. Thus, the trial court did not err in granting summary judgment on

this basis.


       We next consider Aguilar’s claim that no agreement was proven as a matter of law.

Aguilar argues, “While there is some evidence of a credit card agreement of some kind,

                                              9
there is no evidence proving the terms of any particular agreement, or Aguilar’s intent to

be bound by any particular agreement.”


       We reject Aguilar’s contention.      Wells Fargo’s summary judgment evidence

included copies of the Wells Fargo consumer credit card customer agreement, monthly

billing statements to Aguilar showing charges and payments made on the account from

February of 2008 to February of 2017, and notices of changes to account terms. The

information and transactions reflected in Wells Fargo’s documents supports a conclusion

that Aguilar agreed to the terms of the Wells Fargo credit card agreement by accepting

and using the credit card. Moreover, Aguilar’s regular payments on the account over the

nine-year period indicate that he understood his obligations to Wells Fargo. See, e.g.,

Hinojosa v. Citibank (S.D.), N.A., No. 05-07-00059-CV, 2008 Tex. App. LEXIS 1532, at

*7-8 (Tex. App.—Dallas Mar. 4, 2008, pet. denied) (mem. op.) (defendant’s acceptance

and use of card established existence of a contract as a matter of law in breach of contract

action); Winchek v. Am. Express Travel Related Servs. Co., 232 S.W.3d 197, 204 (Tex.

App.—Houston [1st Dist.] 2007, no pet.) (op. on reh’g) (use of credit card and payments

on account demonstrated defendant understood her obligations; contract was formed

even in absence of proof of manual delivery of agreement to defendant). Therefore, we

find no error in the trial court’s grant of summary judgment.


       We overrule Aguilar’s third issue.


Attorney’s Fees


       In its judgment, the trial court awarded Wells Fargo $5,000 in appellate attorney’s

fees in the event of an unsuccessful appeal by Aguilar to the court of appeals, and another
                                            10
$5,000 in the event of his unsuccessful petition for review by the Texas Supreme Court.

In Aguilar’s fourth issue, he argues that Wells Fargo did not establish its entitlement to

these contingent appellate fees.


       Aguilar asserts that Wells Fargo offered “no evidence” to support the award of

appellate attorney’s fees. However, his argument is couched in terms of Wells Fargo’s

“failure to prove” his attorney’s fees, and his prayer for relief requests that this Court

reverse and remand the case. This inartful presentation of the issue makes it unclear

whether Aguilar challenges the legal sufficiency or factual sufficiency of the evidence.

See Scott Pelley P.C. v. Wynne, 578 S.W.3d 694, 701 (Tex. App.—Dallas 2019, pet.

denied) (explaining that remedy for “no evidence” challenge is to reverse and render,

while remedy for factual sufficiency challenge is to reverse and remand). We will treat

Aguilar’s issue as one challenging the factual sufficiency of the evidence that supports

the trial court’s award of appellate attorney’s fees.2 See North Park Terrace Apts. V, Ltd.

v. Tarrant Appraisal Review Bd., No. 02-04-00119-CV, 2005 Tex. App. LEXIS 5650, at *2

(Tex. App.—Fort Worth July 21, 2005, no pet.) (mem. op.).


       In our review, we follow the guidance of the Texas Supreme Court as set forth in

Yowell v. Granite Operating Co.:


       When reviewing a trial court’s award of attorneys’ fees, we must ensure the
       record contains sufficient evidence to support such an award. The party
       seeking attorneys’ fees bears the burden of proof and must supply enough
       facts to support the reasonableness of the amount awarded. If there is
       insufficient evidence in the record to uphold the trial court’s award of those
       fees, we must reverse.

       2    Moreover, given that the evidence supporting the award, as set forth below, is more than a
scintilla, Aguilar’s argument as a legal insufficiency issue would fail.

                                                 11
Yowell v. Granite Operating Co., No. 18-0841, 2020 Tex. LEXIS 425, at *35 (Tex. May

15, 2020) (internal citations omitted).


       Contingent appellate fees “have not yet been incurred and thus must be projected

based on expert opinion testimony.” Id. at *37. In Yowell, the Texas Supreme Court

explained that a party seeking to recover such fees must “provide opinion testimony about

the services it reasonably believes will be necessary to defend the appeal and a

reasonable hourly rate for those services.” Id. at *37-38.


       In this case, Wells Fargo supported its request for attorney’s fees with expert

testimony in the form of an affidavit from its attorney, who testified to his qualifications,

experience, and familiarity with the reasonable, usual, and customary attorney’s fees

charged in Tarrant County in litigation similar to the instant lawsuit. He testified to his

hourly rate and the hourly rate of other associates and legal assistants. As to contingent

appellate fees, he concluded that “$5,000.00 is reasonable and necessary in the event of

an appeal to the Court of Appeals, and that the sum of an additional $5,000.00 is

reasonable and necessary in the event a petition for review is sought in the Supreme

Court of Texas.” The attorney’s affidavit was uncontroverted by Aguilar.


       While the attorney’s affidavit provides evidence of his and his colleagues’

reasonable hourly rates, it does not include any other facts to support the reasonableness

of the contingent appellate fees. For example, it lacks an estimate of the hours required

in the event of an appeal or any description of the work that responding to such an appeal

would entail. See id., at *37-38 (requiring evidence of reasonable hourly rate and services

party reasonably believes will be necessary to defend appeal).

                                             12
       Because the record does not provide the necessary details to support the trial

court’s awards of contingent appellate attorney’s fees, we reverse the judgment as to

those awards and remand to the trial court for a determination of such fees.


       In his final issue, Aguilar argues that this Court must reverse the award of

attorney’s fees if we reverse the trial court’s summary judgment. In light of our disposition

of Aguilar’s other issues, which affirm the judgment in favor of Wells Fargo, we overrule

this issue. See TEX. R. APP. P. 47.1.


                                        Conclusion


       We reverse the judgment as to the award of appellate attorney’s fees and remand

the case to the trial court for a determination of the amount Wells Fargo should recover

as its reasonable and necessary attorney’s fees on appeal.           The remainder of the

judgment is affirmed.




                                                         Judy C. Parker
                                                            Justice




                                             13